Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
	This action is in response to the Applicant’s amendment filed on July 13, 2022.  Claims 1-24 are pending and will be considered for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  This claim recites the limitation “…modify the auctioning even in real-time…” in line 22. This appears to be a typographical error.  Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 9 of U.S. Patent No. 10,096,060 B2 in view of US 2006/0206408 A1 (“Nassiri”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 19: US Patent 10,096,060 B2 (claim 9) claims a computer-implemented auction system (col. 25, line 23) comprising:
a first machine readable data source containing participant entity profile information for a plurality of participant entities that are anticipated to participate in an auctioning event, the first machine readable data source existing on a network accessible system (col. 25, lines 24-28);
a second machine readable data source containing descriptive information pertaining to a plurality of items to be auctioned during the auctioning event, the second machine readable data source existing on a network accessible system (col. 25, lines 29-33); and
a server communicatively coupled to the first machine readable data source and the second machine readable data source over a network and configured to modify the auctioning event based at least in part on information received from the first machine readable data source and the second machine readable data source by (col. 25, lines 34-39):
generating a buyer interest gauge for each of a plurality of participant entities that are anticipated to participate in an auctioning event, each buyer interest gauge being based at least in part on participant entity profile information for each participant entity (col. 25, lines 40-44), wherein at least a portion of the profile information is obtained by the server executing an algorithm to query and scrape a website associated with either the machine readable first data source or the second machine readable data source over the network (col. 26, lines 7-12);
obtaining descriptive information pertaining to a plurality of items to be auctioned during the auctioning event (col. 26, lines 13-14), wherein at least a portion of the descriptive information is obtained by the server executing an algorithm to query and scrape a website associated with either the first machine readable data source or the second machine readable data source over the network (col. 26, lines 22-27);
accessing the inventory of an auction site and identifying combinations of the plurality of items to be auctioned based at least in part on the descriptive information pertaining to the plurality of items to be auctioned in the auctioning event and each of the buyer interest gauges (col. 26, lines 34-39); and
causing an auctioning system hosting the auctioning event to modify the auctioning event by offering a particular combination for bidding during the auctioning event if the buyer interest gauges indicate that one or more participant entities would bid on the particular combination rather than a different combination or the items individually (col. 26, lines 40-45).
US Patent 10,096,060 B2 does not claim real-time auction or higher bids. However, Nassiri teaches a real-time, on-line auction (Abstract, lines 1-3) that encourages a higher bid from the bidders at the auction (paragraph [0079], lines 5-20).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate these features of Nassiri into the claimed invention of US Patent 10,096,060 B2. One of ordinary skill in the art would have been motivated to do so in order to generate a higher bid and communicate the higher bid to all the participants in a timely manner.
Claim 20: US Patent 10,096,060 B2 (claim 9) claims the profile information for each of the plurality of participant entities includes one or more of the following elements: financial status of the participant entity, quantity needs of the participant entity, product types being sought by the participant entity, condition requirements of products desired by the participant entity, a physical location to which the participant entity will have products sent and the type of business in which the participant entity is engaged (col. 25, line 45 – col. 26, line 7).
Claim 21: US Patent 10,096,060 B2 (claim 4) claims notifying third parties
related to each item and service in the package upon successfully awarding the package to a high bidder (col. 24, lines 66-67).
Claim 22: US Patent 10,096,060 B2 (claim 9) claims the descriptive information comprises a condition evaluation of the plurality of items, an inventory of the plurality of items, a physical location of each of the plurality of items, a listing of other products that are typically utilized in conjunction with the plurality of items, and a listing of services that are typically sought in connection with the plurality of items (col. 26, lines 15-22).
Claim 23: US Patent 10,096,060 B2 (claim 9) claims generating a seller interest gauge for each seller participating in the auctioning event, each seller interest gauge being based at least in part on a seller’s inventory of a particular item of the plurality of items and the value that the seller is seeking for the particular items (col. 26, lines 28-33); and accessing the inventory of an auction site and identifying combinations of the plurality of items to be auctioned based at least in part on the descriptive information pertaining to the plurality of items to be auctioned in the auctioning event and each of the buyer interest gauges and further the seller interest gauges (col. 26, lines 34-39).










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-18 are directed to a method, which is a process. Claim 24 is directed to a server, which is a machine. Therefore, claims 1-18 and 24 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites limitations that fall within the certain methods of organizing human activity grouping of abstract ideas. The limitations are as follows:

A computer-implemented method for dynamically adjusting
and directing a live auction in real-time as an auctioning event is active, the method comprising the actions of:
a server executing a first algorithm to identify a plurality of participant entities for an active auctioning event and to query network accessible content associated with each of the plurality of participant entities and extracting information that is related to each of the plurality of participant entities;
the server generating a buyer interest gauge for each of the plurality of participant entities, and updating the buyer interest gauge in real time, each buyer interest gauge being based at least in part on the extracted information for each participant entity;
the server executing a second algorithm to obtain descriptive information pertaining to a plurality of items to be auctioned during the auctioning event;
the server modifying the live auction in real-time based on the buyer interest gauge for one or more of the plurality of participant entities by:
identifying combinations of the plurality of items based at least in part on the descriptive information pertaining to the plurality of items to be auctioned in the auctioning event and the buyer interest gauge for each of the plurality of participant entities;
selecting in real-time a particular combination of items for bidding during the auctioning event if the buyer interests gauge for one or more of the plurality of participant entities indicates that the particular combination would result in higher bids from the one or more of the plurality of entities; and
interfacing to the auctioning system to modify the auctioning event in real-time by causing the auctioning system to present the selected particular combination of items for bidding during the auctioning event.

Applicant’s specification discloses that the buyer interest gauge is a measure (page 4, paragraph [0011], lines 1-2) that provides an interest indicator related to the participant (i.e. buyer) and the asset / services of interest in order to facilitate the buyer’s ability to understand his/her precise interest or benefit in purchasing a specific asset (page 5, paragraph [0019]). The buyer interest gauge can be used by the seller to understand a potential purchaser’s needs and interest and how better to market a product to that potential purchaser (page 6, paragraph [0021], lines 1-3), and it gives a way for a buyer and/or seller to identify the value that a particular item, service, or group of items and/or services may be to a particular buyer, group of buyers, class of buyers (page 15, paragraph [0058], lines 1-3).
The limitations emphasized above recite the abstract idea of identifying a plurality of participant entities (i.e. buyers) for an active auctioning event; collecting data about the buyers; generating a buyer interest gauge in order to identify what is in the buyer’s interest; collecting data about items to be auctioned at the auctioning event; and identifying and selecting a combination of items to be presented to the buyers based on buyer interest gauge indicating the that the combination of items would result in higher bids from buyers at the auction. This recites an abstract idea because it covers commercial interactions such as advertising, marketing, sales activities or behaviors. Collecting data about buyers at an auction in order to determine their needs and interests and then presenting them with a combination of items that would result in the buyers placing higher bids is a form of targeted advertising/sales/marketing that is intended to generate a response from the buyers. Dependent claims 2-18 recite the same abstract idea identified in claim 1.
Claim 24 recites limitations that fall within the certain methods of organizing human activity grouping of abstract ideas. The limitations are as follows:

A computer-implemented auction server comprising:
an interface to a first data source containing participant entity profile information for a plurality of participant entities that are participating in a live auctioning event and to a second data source containing descriptive information pertaining to a plurality of items to be auctioned during the live auctioning event;
a server configured to create a package consisting of a combination of a particular item selected from the plurality of items to be auctioned with one or more additional items and at least one service related to the one or more of the items in the package to be offered up for bidding, the combination being based at least in part on information obtained over the interface from the first data source and the second data source in real-time during the auctioning event; and
modifying the flow of items through the auction by offering the package for auctioning rather than the particular item.

The limitations emphasized above recite the abstract idea of creating a package consisting of a combination of items and at least one service and modifying the auction by offering the package for auctioning. The combination of items is based on information about the participants and the items at the auction. This recites an abstract idea because it covers a fundamental economic principle. Auctioning a package of items and at least one service is a fundamental economic principle because an auction is a human construct that uses market forces to determine the best price.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-18 recite the additional elements of a server, querying and extracting data, updating / modifying / displaying data in real-time, and an auctioning system for presenting data. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, reading, writing, and presenting data. These limitations are no more than mere instructions to apply the exception using generic computer components. Querying, extracting, updating, modifying, and displaying data in real time are all generic computer functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 15-17 recite the additional element of an interface. Whether taken individually or in combination as a whole, this element is recited at a high level of generality for performing the generic computer functions of displaying data. This limitation is no more than a mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 24 recites the additional elements of a server, an interface, a first and second data source that store data, and retrieving information in real time. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, retrieving, and presenting data. These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-18 recite the additional elements of a server, querying and extracting data, updating / modifying / displaying data in real-time, and an auctioning system for presenting data. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, reading, writing, and presenting data. These limitations are no more than mere instructions to apply the exception using generic computer components. Querying, extracting, updating, modifying, and displaying data are all generic computer functions. 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, reading, writing, and presenting data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.
Claims 15-17 recite the additional element of an interface. Whether taken individually or in combination as a whole, this element is recited at a high level of generality for performing the generic computer functions of displaying data. This limitation is no more than a mere instruction to apply the exception using a generic computer component.
Taking the additional elements individually, the computer components perform purely generic computer functions of displaying data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using a generic computer component. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.
Claim 24 recites the additional elements of a server, an interface, a first and second data source that store data, and retrieving information in real time. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, retrieving, and presenting data. These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, retrieving, and presenting data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations “...identify a plurality of participant entities for an active auctioning event...”, “...updating the buyer interest gauge in real time...”, “selecting in real-time a particular combination of items for bidding during the auctioning event if the buyer interests gauge for one or more of the plurality of participant entities indicates that the particular combination would result in higher bids from the one or more of the plurality of entities...” and “...modify the auctioning event in real-time by causing the auctioning system to present the selected particular combination of items for bidding during the auctioning event.” These limitations are not supported by Applicant’s specification as originally filed. Dependent claims 2-18 are rejected under the same rationale as set forth above in claim 1.  
Claim 19 recites the limitation “...modify the auctioning event in real-time by offering a particular combination for bidding during the auctioning event if the buyer interest gauges indicate that one or more participant entities would provide higher bids on the particular combination rather than a different combination or the items individually.” This limitation is not supported by Applicant’s specification as originally filed. Dependent claims 20-23 are rejected under the same rationale as set forth above in claim 19.  
Claim 24 recites the limitation “...information obtained over the interface from the first data source and the second data source in real-time during the auctioning event.” This limitation is not supported by Applicant’s specification as originally filed.

	Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, 1st paragraph set forth in this Office action.
	Specifically, the claim 1 recites:
	
“selecting in real-time a particular combination of items for bidding during the auctioning event if the buyer interests gauge for one or more of the plurality of participant entities indicates that the particular combination would result in higher bids from the one or more of the plurality of entities.”

Claims 19-23 would be allowable if rewritten or amended to overcome the rejections under double patenting and 35 U.S.C. 112, 1st paragraph set forth in this Office action.
	Specifically, the claim 19 recites:
	
“causing an auctioning system hosting the auctioning event to modify the auctioning event in real-time by offering a particular combination for bidding during the auctioning event if the buyer interest gauges indicate that one or more participant entities would provide higher bids on the particular combination rather than a different combination or the items individually.”

Although claim 19 recites an abstract idea, it is not directed to an abstract idea because the abstract idea is integrated into a practical application. For example, the additional elements recited in claim 19 apply or use the abstract idea in some other meaningful way beyond linking the use of the abstract idea to a particular technological environment. As such, claim 19 recites eligible subject matter.

Claim 24 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, 1st paragraph set forth in this Office action.
	Specifically, the claim 24 recites:

“a server configured to create a package consisting of a combination of a particular item selected from the plurality of items to be auctioned with one or more additional items and at least one service related to the one or more of the items in the package to be offered up for bidding, the combination being based at least in part on information obtained over the interface from the first data source and the second data source in real-time during the auctioning event”
Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2003/0041013 A1 (“Grey”): Grey teaches a first data source containing participant entity profile information for a plurality of participant entities that are participating in a live auctioning event (Fig. 3, “200”; paragraph [0073]) and
to a second data source containing descriptive information pertaining to a plurality of items to be auctioned during the live auctioning event (paragraph [0113], lines 8-15). However, Grey does not teach the limitations identified above. Instead Grey teaches that the package consisting of a combination of a particular item selected from the plurality of items to be auctioned with one or more additional items and at least one service related to the one or more of the items in the package is created by the user (paragraph [0113], lines 1-6).
(ii) US 8,271,345 B1 (“Milgrom”): Milgrom teaches a multi-item auction that encourages bidders to place higher bids (Abstract). However, Milgrom does not teach the limitations identified above.
(iii) US 2001/0049654 A1 (“Cecchetti”): Cecchetti teaches an auction with buyer database, seller database, and item database (paragraph [0008]) that is distributed over the Internet and connected via a web server (paragraph [0022]). Cecchetti does not teach or suggest the limitation identified above.
(iv) US 2010/0211441 A1 (“Sprigg”): Sprigg teaches auction with consumer preference database, retailer database, and product database spread across different machines (paragraph [0045]). Sprigg does not teach or suggest the limitation identified above.
(v) US 2003/0041014 A1 (“Grey”): Grey teaches combinatorial auctions that allow a user to bid on a bundle of items at one time (paragraph [0019]). Grey does not teach or suggest the limitation identified above.
(vi) US 2017/0132688 A1 (“FREUND”): FREUND teaches generating a consumer interest score (paragraph [0025]). FREUND does not teach or suggest the limitation identified above.
(vii) US 2019/0108557 A1 (“Jain”): Jain teaches calculating a weighted user preference score based on user's affinity for an item (Abstract, lines 12-15; Fig. 3, “325”). Jain does not teach or suggest the limitation identified above.
(viii) “Combinatorial Auction Design” (“Pekec”): Pekec discuss the design of combinatorial auctions. Pekec does not teach or suggest the limitation identified above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625